

 
 
Morgan Stanley                                        EXHIBIT 10.1
 

Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, NY 10036
 
 
December 20, 2012
 
AAA Capital Management Advisors, Ltd.
1300 Post Oak Blvd. Suite 350
Houston, Texas 77056
 
Attention: Mr. Anthony Annunziato
 
Re: Management Fee Change
 
Dear Mr. Annunziato:
 
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (each, a “Management
Agreement”).  Effective January 1, 2013, the monthly management fee referenced
in Section 3(a) in each Management Agreement shall be 1/12 of 1.5% (1.5% per
year).
 

 
•
 
AAA Capital Energy Fund L.P.

 

 
•
 
AAA Capital Energy Fund L.P. II

 

 
•
 
Orion Futures Fund L.P.

 

 
•
 
Institutional Futures Portfolio L.P.

 

 
•
 
Global Futures Fund

 

 
•
 
Orion Futures Fund (Cayman) Ltd.
 
 
•
 
AAA ARC Energy Feeder Fund L.P.

 
Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Walter Davis. If you have any
questions I can be reached at 212-296-7444.
 
Very truly yours,
 

     
CERES MANAGED FUTURES LLC
   
By:
 
 /s/ Walter Davis
 
   
Walter Davis
   
President & Director
 
 
AAA CAPITAL MANAGEMENT ADVISORS, LTD.
   
By:
 
 /s/ Gerard Trevino
 
   
Print Name: Gerard Trevino
   
Title: Chief Operating Officer



 

